In a proceeding, inter alia, to require the appellant Board of Elections to remove a certain proposed amendment to the Suffolk County Charter from the ballot to be submitted to the voters at the general election to be held on November 7, 1978, the appeal is from a judgment of the Supreme Court, Suffolk County, dated October 24, 1978, which, inter alia, granted the petition. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Lazer at Special Term. Leave to appeal to the Court of Appeals from this determination is hereby granted. Mollen, P. J., Latham, Damiani and Titone, JJ., concur.